Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tool must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Regarding the tool, even if elements of the tool are shown, the tool is not distinguishable, nor is it easy to identify to the point where one skilled in the art could understood or distinguish.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 18 -24 are rejected under 35 U.S.C. 103 as being unpatentable over Dudley (WO 1997003314A) in view of Anthon et al. (US 2015/0252922) 
Regarding Claim 18 Dudley discloses A tool (See Annotated Fig. 6 & 7) capable of installing an assurance cap on a fluid connector assembly,the tool comprising: 
an annular groove (See Annotated Fig. 6 & 7) capable of being arranged to engage an end of the assurance cap; 
Dudley is silent to the tool comprising a proximity sensor operatively arranged to detect the position of the tool relative to the connector body. However Anthon discloses a fitting (¶6) with a sensing function comprising a proximity sensors (Sensors 3050, ¶110) operatively arranged to detect the position of the tool relative to the connector body (See ¶104, ¶102)

    PNG
    media_image1.png
    374
    662
    media_image1.png
    Greyscale

It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dudley to incorporate the teachings of Anthon and provide the tool for installing a cap with a proximity sensor. Doing so would facilitate the utility of the tool by helping with component identification, component compatibility, installation and assembly, and any other type of information that may be useful to a manufacturer, installer or end user (Anthon ¶8), thereby increasing the functionality of the tool. 
The recitation “for installing an assurance cap on a fluid connector assembly” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of the tool not the claimed tool. The prior art meets all of the structural claimed limitations of the tool, thus would be capable of installing an assurance cap on a fluid connector assembly by pushing assurance cap to the inside of the fluid connector. 
The recitation “arranged to engage an end of the assurance cap” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on a function of the groove not the claimed tool. The prior art meets all of the structural claimed limitations of the annular groove, thus would be capable of being arranged to engage an end of the assurance cap by arranging or connecting an end of the assurance cap to the annular groove. Therefore the prior art of record would be capable of being arranged to engage an end of the assurance cap, meeting therefore the claimed limitations. 
Regarding the recitation “the fluid connector assembly comprising a connector body including a resilient clip and a tubular member operatively arranged to be connected in the connector body” is limiting the connector assembly which is not part of the tool, and does not appear to be part of the claimed invention. 
Regarding Claim 19 Dudley as modified by Anthon discloses the tool as recited in Claim 18, wherein the proximity sensor is an inductive proximity sensor (See Anthon ¶116)
Regarding Claim 20 tool as recited in Claim 18, wherein the proximity sensor capable of being is operatively arranged to detect a position relative to a raised shoulder of the connector body (Anthon ¶105 “a sensing function or functions may be executed by one or more sensors 3050 associated with the fitting 3010. A small sensor bore 3052 may be provided in the body 3014, for example, such as through a neck portion 3054) 
The recitation “operatively arranged to detect a position relative to a raised shoulder of the connector body” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". The raised shoulder of the connector body is not part of the invention, the sensors of Anthon would be capable of detecting position of different portions of the connector body including a raised shoulder by sensing the distance between the tool and the connector body. Therefore the prior art of record would be capable of being operatively arranged to detect a position relative to a raised shoulder of the connector body as the sensor is capable of functionally performing the claimed limitation.
Regarding Claim 21 Dudley as modified discloses the tool as recited in claim 20, wherein the proximity sensor capable of being operatively arranged to send a signal indicating the position of the proximity sensor relative to the raised shoulder to a remote location. (See Anthon ¶102)
The recitation “operatively arranged to send a signal indicating the position of the proximity sensor relative to the raised shoulder to a remote location” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not ¶102 of different portions of the connector body including a raised shoulder by sensing the distance between the proximity sensor and the raised shoulder. Therefore the prior art of record would be capable of being operatively arranged to send a signal indicating the position of the proximity sensor relative to the raised shoulder to a remote location. As the sensor is capable of functionally performing the claimed limitation.
Regarding Claim 22 Dudley as modified discloses the tool as recited in Claim 18, further comprising an optical sensor (See Anthon ¶116) arranged in the annular groove.
Anthon discusses the use of a plurality of sensors, which include the proximity sensor, as well as an optical sensor inside a groove (see for example sensor 3050m), among others.  The use of all of these sensors allow for the proper installation by helping with component identification, component compatibility, installation and assembly, and any other type of information that may be useful to a manufacturer, installer or end user (Anthon ¶8).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dudley to incorporate the teachings of Anthon and provide the tool for installing a cap with an optical sensor. Doing so would facilitate the utility of the tool by helping with component identification, component compatibility, installation and assembly, and any other type of information that may be useful to a manufacturer, installer or end user (Anthon ¶8)
Regarding Claim 23 Dudley as modified discloses the tool as recited in claim 22, wherein the optical sensor is capable of being operatively arranged to detect if the assurance cap is properly positioned within the annular groove. (Anthon ¶8, ¶111 and ¶116) 
The recitation “operatively arranged to detect if the assurance cap is properly positioned within the annular groove” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". The assurance cap is not part of the invention, the sensors of Anthon are capable of detecting properly positioning of different fitting components including an assurance cap by sensing the distance between the assurance cap and the groove. Therefore the prior art of record would be capable of being operatively arranged to detect if the assurance cap is properly positioned within the annular groove. As the sensors of Anthon are capable of functionally performing the claimed limitation.
Regarding Claim 24 Dudley as modified discloses the tool as recited in Claim 23, wherein the optical sensor is capable of being operatively arranged to send a signal indicating the position of the assurance cap within the annular groove to a remote location. (See ¶102 of Anthon)
The recitation “operatively arranged to send a signal indicating the position of the assurance cap within the annular groove to a remote location” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". The assurance cap is not part of the invention, the sensors of ¶102 of Anthon. Therefore the prior art of record would be capable of being operatively arranged to send a signal indicating the position of the assurance cap within the annular groove to a remote location. As the sensors of Anthon are capable of functionally performing the claimed limitation.
Claim 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (US 2013/0175795 A1) in view of Dudley (WO 1997003314A) in further view of Anthon et al. (US 2015/0252922).
Regarding Claim 25 Taylor discloses the method for installing a cap on a fluid connector assembly(Fitting assembly, method 100), wherein the fluid connector assembly comprises a connector body (Fitting 16) including a resilient clip (Retaining Clip 40) and a tubular member (Channel 42) operatively arranged to be connected in the connector body (16), the method comprising: a sensor; displacing, the cap axially along the tubular member (See Fig. 2); and, detecting, a position relative to the connector body (See at least last sentence of  ¶23) . Taylor is silent to the method comprising a tool and the sensor being a proximity sensor. However Dudley (WO 1997003314A) discloses a tool with an annular groove for installing fitting assemblies (See Annotated Fig. 6). Regarding the sensor being a proximity sensor Anthon discloses the sensor to determine the position on a fitting assembly being a proximity sensor (¶110, Anthon 3050).  Furthermore, Anthon discusses the use of a plurality of sensors, which include the proximity sensor, as well as an optical sensor inside a groove (see for example sensor 3050m), among others.  The use of all of these sensors allow for the proper installation by helping with component identification, component compatibility, installation and assembly, and any other type of information that may be useful to a manufacturer, installer or end user (Anthon ¶8)
It is noted that Taylor suggests the use of a tool in ¶23 when stating that the cap can be connected (i.e. assembled) by a robotic assembly.  In other words, it is known in the manufacturing art that robotic assemblies are tools carrying out a method.  In the same paragraph, as stated above, Taylor talks about using a plurality of sensors, but does not explicitly states what are the types of sensors.  Thus, in view of the combined teachings of Dudley and Anthon it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Taylor to provide the method with a tool for installing a cap with a plurality of sensors, including the claimed proximity sensor and optical sensor inside the groove. Doing so would facilitate the proper installation by helping with component identification, component compatibility, installation and assembly, and any other type of information that may be useful to a manufacturer, installer or end user (Anthon ¶8), thereby improving the method of installation of the cap. 
Although Taylor as modified does not explicitly states that the cap is an “assurance cap”.  However, Taylor does disclose inserting a cap carried by a tubular member and slide over one end of a body and a resilient clip, as discussed above in the claim rejection.  This is equivalent to what is disclosed by applicant in ¶4 of the PG Pub.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified invention of Taylor to install an “assurance cap”, since the modified invention would not only be capable of installing such cap, but would insure proper installation, as set forth above.
Regarding Claim 26 Taylor as modified discloses the method as recited in Claim 25, further comprising: sending, using the proximity sensor, a signal indicating the position of the tool relative to the connector body to a remote location. (See Anthon ¶102)
Regarding Claim 27 Taylor as modified discloses the method as recited in Claim 25, further comprising: providing an optical sensor in the annular groove of the tool (see Figure 12 of Anthon ¶116); and, detecting, using the optical sensor, if the cap is properly engaged with the annular groove (Anthon ¶8, ¶111 and ¶116). 
Regarding Claim 28 Taylor as modified discloses the method as recited in Claim 27, further comprising: sending, using the optical sensor, a signal indicating the position of the assurance cap within the annular groove to a remote location. (See Anthon ¶102)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kujawski et at. (US 20170114935 A1) – Discloses a fluid connector with full insertion assurance cap disconnect tool, the tool having an annular groove.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.